                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                  2:19-cr-36-4

Cameron D. Redd

                                 ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 151) that the
defendant’s guilty pleas be accepted.           The court accepts the
defendant’s pleas of guilty to Counts 16 and 17 of the indictment,
and he is hereby adjudged guilty on those counts.       The court will
defer the decision of whether to accept the plea agreement until
the sentencing hearing.


Date: October 9, 2019               s\James L. Graham
                              James L. Graham
                              United States District Judge
